 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
11   JAMAL DAMON HENDRIX,                              Case No.: 2:15-cv-00560-MMD-NJK
12          Plaintiff(s),                                             Order
13   v.
14   SHERYL L. FOSTER, et al.,
15          Defendant(s).
16        Pending before the Court is Plaintiff’s motion to appear at the settlement conference by
17 video. Docket No. 123. Defendants shall file a response by October 22, 2018.
18        IT IS SO ORDERED.
19        Dated: October 15, 2018
20                                                           ______________________________
                                                             Nancy J. Koppe
21                                                           United States Magistrate Judge
22
23
24
25
26
27
28

                                                 1
